DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

    Claims 1-12 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “the control unit arrangement is arranged to calculate an innovation vector, that runs between a present measured radar detection  and a corresponding present predicted detection, where each innovation vector is constituted by a vector component of a first vector type and of a vector component of a second vector type, where the control unit arrangement is arranged to: - calculate a statistical distribution of a plurality of at least one of the first and second vector types; - determine how the calculated statistical distribution is related to another statistical distribution; and/or - determine symmetrical characteristics of the calculated statistical distribution; - and to either maintain or re-initialize the tracking algorithm in dependence of the determined result that provides data for quality measures of the track.”


US 20100191391 and US 20160101779. The references describe how the radar signals are analyzed to detect and track objects. However the references do not teach the above mentioned limitations.

Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648